AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                        Page 1of1



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                         JUDGMENT IN A CRIMINAL CASE
                                         V.                                           (For Offenses Committed On or After November I, 1987)


                     Luterio Murillo-Almonte                                          Case Number: 2: l 9-mj-8630

                                                                                      Benjamin B. Kington
                                                                                      Defendant's Attorney


REGISTRATION NO. 83735298
THE DEFENDANT:
 IZI pleaded guilty to count(s) l of Complaint~~~__.;...~~~~~~~~~~~~~~~~~~~~~~~~



0 was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                  Nature of Offense                                                                     Count Number(s)
8:1325(a)(2)                     ILLEGAL ENTRY (Misdemeanor)                                                           l

0 The defendant has been found not guilty on count(s)                          ~~~~~~~~~~~~~~~~~~~




0 Count(s)        ~~~~~~~~~~~~~~~~~
                                                                                       dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               0 TIMESERVED
 ~  Assessment: $10 WAIVED ~ Fine: WAIVED
 ~  Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
0 Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.
                                   ·'?
                                                                               Thursday, March 7, 2019

                   ~;                          FILED
                                                                         -~D..::;ate of Imposition of Sentence




              DUSM
                                               MAR - 7 2019                        ORABLE RUTH B      EZ MONTENEGRO
                                                                                 ITED STATES MAGISTRATE JUDGE
                                   CLERK, U.S. DISTRICT COURT
                                 SOUTHERN DISTRICT OF CALIFORNIA

Clerk ' s Offiice
                           c opy
                              BY - - - - -                          DEPUTY
                                                                                                                                   2:19-mj-8630
